1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                       Case No.: 19-CV-1994-JAH(WVG)
12                                      Plaintiff,
                                                         ORDER SETTING TELEPHONIC
13   v.                                                  STATUS CONFERENCE
14   CARLSBAD STRAWBERRY
     COMPANY, INC.,
15
                                     Defendant.
16
17
18
19
20         The Court held an Early Neutral Evaluation on January 8, 2020. Although the case

21   did not resolve, the parties agreed to continue discussions. A telephonic status conference

22   is hereby scheduled for January 14, 2020, at 8:30 a.m. On or before January 10, 2020,

23   each attorney intending to participate shall lodge, via electronic mail addressed to

24   efile_Gallo@casd.uscourts.gov, (1) the name of each attorney who will participate and

25   (2) a telephone number at which each attorney may be reached directly without fail at the

26   time of the conference.

27         If the parties resolve the case, they shall notify the Court of the same and have a

28   person with full settlement authority for each side participate in the status conference


                                                     1
                                                                             19-CV-1994-JAH(WVG)
1    above. Counsel shall provide telephone numbers for these persons to the Court as set forth
2    above.
3          IT IS SO ORDERED.
4    DATED: January 8, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            19-CV-1994-JAH(WVG)
